IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40029

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 643
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 28, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PAMELA K. PAGE,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with two years
       determinate, for crime, affirmed; order denying Idaho Criminal Rule 35 motion
       for reduction of sentence, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Pamela K. Page pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-2407(1)(b).
The district court sentenced Page to a unified term of fourteen years, with two years determinate.
Page filed an Idaho Criminal Rule 35 motion for reduction of her sentence, which the district
court denied. 1 Page appeals, contending her sentence is excessive and contending the district
court abused its discretion by denying her Rule 35 motion.




1
       The record provided on appeal does not contain the district court’s order ruling on Page’s
Idaho Criminal Rule 35 motion. The register of actions reflects that the district court entered a
“Memorandum Decision and Order Re: Defendant’s Rule 35 Motion,” and there is no indication

                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say the district court abused its discretion. Page’s judgment of conviction and sentence are
affirmed.
       Next, we review whether the district court erred by denying Page’s Rule 35 motion. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the denial of a Rule 35
motion cannot be used as a vehicle to review the underlying sentence absent the presentation of
new information. Id. Because no new or additional information in support of Page’s Rule 35
motion was presented, the district court did not abuse its discretion. For the foregoing reasons,
the district court’s order denying Page’s Rule 35 motion is affirmed.




that Page’s sentence was reduced. Since the denial of the motion is not contested, we will
assume the district court denied the requested relief.

                                                2